UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-2426


LOUIS S. SHUMAN; SANDRA SHUMAN,

                   Petitioners - Appellants,

            v.

COMMISSIONER OF INTERNAL REVENUE,

                   Respondent - Appellee.



                                     No. 19-1242


LOUIS S. SHUMAN; SANDRA SHUMAN,

                   Petitioners - Appellants,

            v.

COMMISSIONER OF INTERNAL REVENUE,

                   Respondent - Appellee.



Appeals from the United States Tax Court. (Tax Ct. Nos. 015847-14L; 027857-13)


Submitted: July 29, 2019                                  Decided: August 15, 2019


Before WYNN and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Louis S. Shuman, Sandra Shuman, Appellants Pro Se. Janet A. Bradley, Arthur Thomas
Catterall, Gretchen M. Wolfinger, Francesca Ugolini, UNITED STATES DEPARTMENT
OF JUSTICE, Tax Division, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In Appeal No. 18-2426, Louis S. Shuman and Sandra Shuman appeal from the tax

court’s orders upholding the Commissioner of Internal Revenue’s proposed levy action

with respect to their self-reported income tax liability for the 2011 tax year and denying

their motion for reconsideration. In Appeal No. 19-1242, the Shumans appeal from the tax

court’s orders upholding the Commissioner’s determination of a deficiency in their 2011

income taxes, and denying their motion for reconsideration. We have reviewed the records

in these appeals and find no abuse of discretion and no reversible error. Accordingly, we

affirm for the reasons stated by the tax court. Shuman v. Comm’r of Internal Revenue, No.

15847-14L (T.C. Aug. 23, 2018, Nov. 30, 2018); Shuman v. Comm’r of Internal Revenue,

No. 27857-13 (T.C. Aug. 23, 2018, Dec. 3, 2018, Dec. 7, 2018). We deny the Shumans’

motions for production of documents and for a stay of enforcement pending resolution of

these appeals. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3